Case 1:21-cv-00077-JJM-PAS Document 1 Filed 02/12/21 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND


CARLA CORP., a Rhode Island corporation,              )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. 2021-cv-_______
                                                      )
LANA UNLIMITED COMPANY                                )
                       Defendant


        COMPLAINT FOR DECLARATORY JUDGEMENT OF NON-INFRINGEMENT OF
                             TRADE DRESS



       For its complaint, Plaintiff Carla Corp. (“Carla”), by and through its attorneys, Chace

Ruttenberg & Freedman LLP, avers as follows:

                                             THE PARTIES

       1.      Carla is a corporation organized under the laws of the State of Rhode Island, with

its principal place of business in East Providence, Rhode Island, which is within the District of

Rhode Island. Carla is, and was at all times herein mentioned, qualified to do business in Rhode

Island. Carla manufactures and sells jewelry to retail stores, individuals, businesses, and entities,

including within the jurisdiction of this Court and it and prior owners have been manufacturing

and selling jewelry similar to Carla’s present products for over forty years.
Case 1:21-cv-00077-JJM-PAS Document 1 Filed 02/12/21 Page 2 of 5 PageID #: 2




       2.      Defendant Lana Unlimited Company (“Lana”), is a company organized under the

laws of the State of Illinois. Based on information and belief, Lana has its principal place of

business in Chicago, Illinois and is engaged in the business of selling jewelry via retail stores and

over the internet.

                                 VENUE AND JURISDICTION

       3.      Jurisdiction is proper in this court because this litigation arises under federal law,

namely, 28 U.S.C. § 1338(a) and 15 U.S.C. § 1125 (trade dress). The Court has jurisdiction over

this action under 28 U.S.C. § 1331 (federal question), and 28 U.S.C. § 2201 (Declaratory

Judgement Act).

       4.      This Court has personal jurisdiction over Lana because Lana conducts business in

the State of Rhode Island and within this district, including doing business with retail stores

which sell Lana’s products in Rhode Island, and the advertising and sale of its products through

Rhode Island retail stores and through the internet to Rhode Island residents.

       5.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1391(c).

       6.      An actual case or controversy has arisen between the parties. Lana has threatened

litigation against Carla, and has asserted that Carla’s sale of jewelry constitutes trade dress

infringement. These statements threaten injury to Carla.

                                  FACTUAL BACKGROUND

       7.      Based on information and belief, Lana claims ownership of distinctive trade dress

which they refer to as “upside down hoop earrings” and “hooked on hoop earrings”.
Case 1:21-cv-00077-JJM-PAS Document 1 Filed 02/12/21 Page 3 of 5 PageID #: 3




          8.    On January 6, 2021, Ralph Fleming, president of Carla, received a letter from

Douglas Masters, an attorney at Loeb & Loeb, LLP, counsel to Lana. A copy of that letter is

attached as Exhibit 1 hereto.

          9.    In response, on January 20, 2021, counsel to Carla, attorney Robert Salter, sent

attorney Masters a letter setting forth reasons why Lana does not have valid trade dress rights in

the upside-down hoop and hooked on hoop earring designs. A copy of that letter is attached as

Exhibit 2 hereto.

          10.   On January 22, 2021 attorney Salter received a second letter from attorney

Masters. A copy of that letter is attached as Exhibit 3 hereto. In that letter, attorney Masters

maintained that Lana has valid trade dress rights in the upside-down hoop and hooked on hoop

earring designs and advised that it would not hesitate to take legal action unless Carla acceded to

Lana’s demand.

          11.   In response, on January 25, 2021 attorney Salter sent attorney Masters a second

letter setting forth more reasons why Lana does not have valid trade dress rights in the upside-

down hoop and hooked on hoop earring designs. A copy of that letter is attached as Exhibit 4

hereto.

          12.   While Carla has attempted to settle this dispute amicably and without resort to the

courts, Carla believes and maintains that Lana does not have valid trade dress rights in the

upside-down hoop and hooked on hoop earring designs and that Carla’s complained of earring

designs are not likely to cause confusion or constitute trade dress infringement, that Lana’s

designs are not distinctive, have not acquired secondary meaning and in fact post-date many of

Carla’s products which were manufactured and sold prior to Lana’s existence.
Case 1:21-cv-00077-JJM-PAS Document 1 Filed 02/12/21 Page 4 of 5 PageID #: 4




                                      CLAIMS FOR RELIEF

        13.      Carla incorporates by reference the allegations contained in paragraphs 1 through

12, inclusive.

        14.      Lana has claimed that Carla’s complained of earring designs constitute trade dress

infringement, Lana’s demand that Carla cease and desist from taking what Carla asserts is lawful

non-infringing activity, account and pay damages, and that absent capitulation “will not hesitate

to take any action necessary to protect its rights, including filing a court action” constitutes an

explicit threat that creates a reasonable apprehension on Carla’s part that it will face an

infringement lawsuit if it does not comply.

        15.      An actual, present and justiciable controversy has arisen between Carla and Lana

concerning Carla’s right to sell earring designs that it and predecessor companies have been

selling for years.

        16.      Carla seeks declaratory judgment from this Court that its use of this alleged trade

dress does not constitute trade dress infringement.

                                      PRAYER FOR RELIEF

        WHEREFORE, Carla respectfully requests that the Court:

        1.       Enter judgment according to the declaratory relief sought, that plaintiff’s use of its

products does not violate defendant’s alleged trade dress.

        2.       Award Carla its costs in this action;
Case 1:21-cv-00077-JJM-PAS Document 1 Filed 02/12/21 Page 5 of 5 PageID #: 5




           3.   Enter such other further relief to which Carla may be entitled as a matter of law or

equity, or which the Court determines to be just and proper.

                                 DEMAND FOR JURY TRIAL

Pursuant to Federal Rule of Civil Procedure 38, Carla hereby demands a jury trial on all issues so

triable.

                                              Carla, Corp., Inc.
                                              By its attorneys
                                              /s/ Robert D. Fine
                                              _______________________________
                                              Robert D. Fine, Esq. (#2447)
                                              Zachary H. Valentine, Esq. (#9687)
                                              Chace Ruttenberg & Freedman, LLP
                                              One Park Row, Suite 300
                                              Providence, RI 02903
                                              Tel.: 401-453-6400
                                              Email: rfine@crfllp.com
Dated February 12, 2021
